Citation Nr: 1023051	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a chronic mental 
disorder other than posttraumatic stress disorder (PTSD), to 
include borderline personality disorder and depressive 
disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for headaches, also 
claimed secondary to a chronic mental disorder and/or PTSD.


REPRESENTATION

Veteran represented by:	Dennis S. Peterson, Attorney 
at Law




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(the RO).

The Veteran provided testimony at a hearing before a Decision 
Review Officer at the RO in July 2004.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

In July 2006, the Board remanded this case to comply with the 
Veteran's request for a videoconference hearing before a 
Veterans Law Judge.  In an August 2006 letter the Veteran 
withdrew her hearing request.  See 38 C.F.R. §§ 20.702(e) and 
20.704(e) (2009).  The case was subsequently returned to the 
Board, where the claims were denied in a February 2007 
decision.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

While the matter was pending before the Court, in July 2008, 
the Veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In the 
Joint Motion, the parties indicated that a remand was 
necessary to obtain in-service hospitalization records and to 
determine whether an additional VA examination was warranted.  
See the July 2008 Joint Motion at pages 4-5.  

In November 2008, the Board again remanded this case to 
comply with the instructions of the July 2008 Joint Motion.  
The VA Appeals Management Center (AMC) requested the 
Veteran's in-service hospitalization records dated in August 
1973; such records were received and associated with the 
Veteran's claims file in February 2009.  Additionally, the 
Veteran was scheduled for a VA psychiatric examination in May 
2009; a report of which is associated with the Veteran's 
claims file.  

Concerning the Veteran's claims of entitlement to service 
connection for a chronic mental disorder other than PTSD, to 
include borderline personality disorder and depressive 
disorder, NOS, and entitlement to service connection for 
PTSD, the Board notes the Court's recent decision in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), holding that when a 
claimant makes a claim, she is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  In its decision, the Court indicated that VA unduly 
limited its consideration of claims for service connection 
for specific mental disorders under circumstances in which 
other diagnosed psychiatric disabilities may be present.  
While the Board notes that the Veteran has been diagnosed 
with borderline personality disorder, PTSD and depressive 
disorder, NOS, the Board concludes that claims for PTSD are 
analyzed under unique and specific criteria, to include 
verification of a specific stressor event.  In light of 
Clemons, and in view of the foregoing, the Board has 
bifurcated and recharacterized the Veteran's claims, and such 
are as stated on the title page.  

Also, as will be discussed below, the Board is granting the 
Veteran's claim of entitlement to service connection for a 
chronic psychiatric disorder other than PTSD, to include 
borderline personality disorder and depressive disorder, NOS.  
As such, any deficiency by the VA AMC to fulfill the Board's 
prior remand instructions concerning this claim is not 
prejudicial to the Veteran.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).


(CONTINUED ON NEXT PAGE)

Additional note

The Board notes that the Veteran is biologically male.  
Indeed, the Veteran's service records reflect that she served 
in the United States Navy as a male by the name in the A.K.A. 
field of the caption.  However, subsequent to her service, 
the Veteran began hormone therapy to become a female and has 
asserted her wishes to be identified as such.  The Veteran 
has now submitted evidence of a legal name change, effective 
June 2009 and appears to be in the process of seeking a 
gender change.  The name used as the primary name in the 
caption for this document matches the Veteran's current legal 
name.  In respect for the Veteran's wishes and for the sake 
of consistency, the Board will use the feminine pronoun 
throughout this decision.  

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for headaches, also claimed 
secondary to a chronic mental disorder and/or PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the, in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence indicates the 
Veteran's currently-diagnosed chronic mental disorder other 
than PTSD, to include borderline personality disorder and 
depressive disorder, NOS, is related to the Veteran's 
military service.


CONCLUSION OF LAW

A chronic mental disorder other than PTSD, to include 
borderline personality disorder and depressive disorder, NOS, 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
a chronic mental disorder other than PTSD, to include 
borderline personality disorder and depressive disorder, NOS, 
has been granted, as discussed above.  As such, the Board 
finds that any error related to the VCAA on that claim is 
moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the Veteran claims her psychiatric conditions, 
to include borderline personality disorder and depressive 
disorder, are due to mistreatment and sexual harassment in 
the military to the point where she attempted suicide while 
in the military. 

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records do not indicate any 
in-service diagnosis of a mental health disorder.  In August 
1973, the Veteran was hospitalized after an incident where 
the Veteran became intoxicated and "punched out" a window, 
suffering lacerations to her right wrist and forearm after 
finding out that her wife had been unfaithful.  (The Board 
reiterates that the Veteran served in the Navy as a male).  

The Veteran claims inconsistently throughout the pendency of 
the appeal, that this August 1973 incident was a suicide 
attempt.  At other times, the Veteran concedes the incident 
was just something that occurred in a drunken and angry state 
of mind.

The in-service hospitalization records, similarly, do not 
characterize the incident as a suicide attempt nor does it 
appear the Veteran claimed it to be a suicide attempt at the 
time.  The records are also devoid of an actual diagnosis of 
a psychiatric disorder.  The Board notes, however, there are 
several notations reflecting that the Veteran appeared 
nervous and anxious during her hospitalization.  See in-
service hospitalization records dated August 27, 1973 and 
August 28, 1973.  No other service treatment records reflect 
a diagnosis, complaints or treatment for psychiatric 
symptomatology.  The Veteran's separation examination, 
moreover, is silent as to any mention of a mental health 
condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the Veteran's current diagnosed 
mental health disorders, aside from PTSD, are related to this 
August 1973 in-service hospitalization or any other remote 
incident in service.  Resolving all reasonable doubt in favor 
of the Veteran, the Board concludes they are.  

After service, VA outpatient treatment records indicate 
diagnoses of borderline personality disorder and depressive 
disorder.

The Board finds noteworthy that the Veteran's diagnosed 
borderline personality disorder is not considered an acquired 
psychiatric disorder under the regulations, but rather a 
congenital defect.  In general, congenital or developmental 
defects are not considered a disease or injury for the 
purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, the VA Office of General Counsel held that service 
connection may be granted for a congenital disease on the 
basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 
01-85 (March 5, 1985)].  In that opinion, it was noted that a 
disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin by its very 
nature preexists claimants' military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  To the extent the congenital defect is not a 
disease, service connection may still be granted for 
resultant disability caused by any superimposed disease or 
injury.

Accordingly, for the Veteran's borderline personality 
disorder to be service connected, the medical evidence would 
have to tend to show that the disorder was aggravated beyond 
the natural progression of the disorder due to some incident 
of her military service.  Similarly, to the extent the 
Veteran's current depressive disorder, NOS, is medically 
attributable to her congenital borderline personality 
disorder, service connection is only warranted if there is 
medical evidence indicating her depressive disorder, NOS, was 
aggravated beyond the natural progression of the disease due 
to her military service or her resultant psychiatric 
disorders are the product of any superimposed disease or 
injury.

The Veteran was afforded VA examinations in February 2003 and 
February 2004 where both VA examiners discussed the Veteran's 
symptomatology associated with her congenital borderline 
personality disorder and preexisting depressive disorder, 
NOS, and determined that the Veteran's psychiatric disorders 
were not related to her service.  However, neither VA 
examiner commented on the matters of aggravation of a 
preexisting psychiatric disability or a resultant disability 
caused by any superimposed disease or injury over a 
congenital defect.  

The Veteran was then afforded an additional VA examination in 
May 2009 where the examiner conducted a thorough review of 
the Veteran's claims folder and 130-minute interview with the 
Veteran, and opined that the Veteran's pre-existing 
borderline personality disorder and depressive disorder, NOS, 
were exacerbated by her service.  See the May 2009 VA 
psychiatric examination report.  In rendering the opinion, 
the examiner explained that the Veteran's pre-existing mental 
health disorders significantly contributed to her reaction of 
military events.  That is, the examiner explained that 
although others experiencing the same events may not have 
incurred a psychiatric disability, the Veteran's pre-existing 
mental health conditions predisposed her to an increase 
reaction to perceived military stressors and, therefore, were 
worsened by her military service.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated in pertinent part:  "The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The May 2009 VA examiner's opinion is based on thorough 
review of the record, a comprehensive examination of the 
Veteran, and thoughtful analysis of the Veteran's entire 
history and current medical conditions.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support her opinion").  On the other hand, the May 2009 VA 
examiner's opinion is based on expressed military events by 
the Veteran aside from the August 1973 incident.  These other 
military events described by the Veteran have not been 
objectively confirmed.  The May 2009 opinion, however, is at 
least partially based on the August 1973 incident and the 
examiner expressly indicated that the nexus opinion was 
primarily based on the Veteran's "perception" of in-service 
stressful events.

In sum, the medical nexus opinion of the May 2009 VA examiner 
appears to support the Veteran's assertions that her chronic 
mental disorder, to include borderline personality disorder 
and depressive disorder, NOS, is etiologically related to her 
military service, but the opinion is at least partially based 
on unconfirmed military events.  The February 2003 and 
February 2004 examiners both opined against a medical nexus 
between the Veteran's mental health disorders and her 
military service, but the aggravation aspect of her claim was 
not addressed by either examiner.  

At the very least, the Board concludes the evidence is at 
least in relative equipoise.  As such, the claim is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400, 4.7 (2009); see also 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic mental 
disorder other than PTSD, to include borderline personality 
disorder and depressive disorder, NOS, is granted.


REMAND

Regrettably, the Veteran's PTSD and headaches claims must 
once again be remanded for further development.  




PTSD

Establishment of PTSD requires:  (1) medical evidence 
diagnosing an acquired psychiatric disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Veteran. 
App. 128 (1997).

Here, The Veteran's VA outpatient treatment records and the 
May 2009 VA psychiatric examination report reflect a 
diagnosis of PTSD.  See e.g. the May 2009 VA psychiatric 
examination report.  Accordingly, element (1) under 38 C.F.R. 
§ 3.304(f) and Cohen is demonstrated.  

Turning to element (2), the Veteran's claim of service 
connection for PTSD is based on her allegations of a personal 
assault in service.  Specifically, the Veteran asserts while 
in boot camp, she and other recruits were forced to learn 
knot tying by tying strings around their penises.  She also 
stated that on another occasion an officer threatened to put 
his foot on her genital area.  (The Board observes by way of 
clarification that the Veteran served as a male; she now 
considers herself to be female, although she has not 
undergone surgery to that end due to financial reasons).  
However, there is no clear indication in the Veteran's 
service treatment records or personnel records that these 
incidents occurred.  Also, as previously discussed, the 
Veteran has inconsistently claims that her August 1973 
hospitalization after "punching out" a window was a suicide 
attempt.  The service treatment records, on the other hand, 
indicate the incident occurred while the Veteran was drunk 
and angry upon finding out her spouse was unfaithful.  The 
Veteran at other times concedes the incident was done in a 
drunken, angry state of mind.

A claimed non-combat stressor must be verified - the 
Veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  See Cohen, supra; see also 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The Board 
recognizes that the present case falls within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272 (1999).  More particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, Para. 5.14c 
(5).  The Veteran was provided with notice regarding the 
development of her claim through "alternative sources" of 
information in January 2004.  

The Court has stated that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis" with 
regard to personal assault cases.  Patton v. West, 12 Vet. 
App. 272 (1999).  The Court in Patton stated that behavior 
changes [of the type now contemplated by 38 C.F.R. § 
3.304(f)(3)] should be examined and clinically interpreted to 
determine whether they constitute evidence of, for example, 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  Since 
history has shown that it is not unusual for there to be an 
absence of military records documenting the events of which 
the Veteran complains, evidence from sources other than the 
service records may corroborate an account of a stressor 
incident.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, although the RO was unable to confirm the 
Veteran's described personal assault events, the service 
treatment records do indicate the Veteran was hospitalized in 
August 1973 after punching through a glass window.  Clearly 
there is some evidence of in-service mental distress.

The Veteran has been afforded many VA examinations in 
connection with her appeal, but the Board concludes the 
medical evidence is currently inadequate to render a decision 
for the following reasons. 

The Veteran was afforded VA examinations in February 2003 and 
February 2004 where neither examiner found she met the 
diagnostic criteria for PTSD. 

In support of her claim, the Veteran provided a private 
psychological examination dated March 2009 indicating a 
diagnosis of PTSD related to traumatic event in childhood and 
inappropriate treatment by her superiors in the Navy boot 
camp.

To reconcile the conflicting evidence the Veteran was 
afforded an additional VA examination in April 2009 where the 
examiner did find sufficient symptomatology warranting a 
diagnosis of PTSD related to her military service.  In 
rendering the diagnosis and opinion, however, the examiner 
was ambiguous with whether the Veteran's claimed stressors 
likely occurred and were likely responsible for her PTSD.  

That is, the April 2009 examiner noted that the Veteran's 
"focus on her symptoms...gravitated toward symptomatology more 
fitting of posttraumatic stress disorder" (emphasis added).  
This notation implies the examiner did not find the Veteran 
credible.  The examiner further indicated with regard to the 
events described by the Veteran that she felt to be threats 
to her personal integrity were not necessarily accurate, but 
rather a "perception" of sexual abuse given her pre-
existing personality disorder.  It is entirely unclear 
whether the examiner's diagnosis of PTSD is based solely on 
the only confirmed stressful incident (i.e. the August 1973 
incident) or based partially on unconfirmed military events 
of "perceived" sexual abuse.  It is also unclear whether 
the examiner actually believes these events occurred or if 
the nexus opinion is rather based on the Veteran's 
exaggerated response to otherwise benign military events.  

For these reasons, the Board concludes an addendum to the 
examination is necessary to resolve the ambiguous and 
conflicting medical evidence.  If the examiner is 
unavailable, then a new VA examination is indicated.

Headaches, also claimed secondary to a chronic mental 
disorder and/or PTSD

Under the instructions of the July 2008, the November 2008 
Board remand requested a VA examination and opinion 
concerning the Veteran's claims that her headaches were 
etiologically related to her service.  

After the April 2009 VA neurological disorders examiner, 
reviewed the Veteran's complete claims file and conducted a 
physical examination of the Veteran, the VA examiner stated 
that there was no evidence that the Veteran suffered from 
headaches during service and opined "As I am unable to find 
treatment for this [it] would be pure conjecture on my part 
to say this (headache disorder) is related to service."

The Board notes that the use of the word "conjecture" reveals 
that the opinion is little more than speculative.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2009); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  As such, the 
April 2009 VA neurological disorders examination is 
inadequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Further, the Board notes that the Veteran and her 
representative have consistently asserted that her headaches 
have been caused by stress associated with her psychiatric 
disorders (The Board notes that the Veteran did not 
differentiate between which of her diagnosed psychiatric 
disorders was causing or aggravating her headaches).  As 
noted above, the Board has granted the Veteran's claim for 
service connection for a chronic mental disorder other than 
PTSD, to include borderline personality disorder and 
depressive disorder, NOS.  There is no medical nexus opinion 
of record concerning the Veteran's claim for secondary 
service connection which relates the Veteran's headaches to 
her chronic mental disorders other than PTSD, to include 
borderline personality disorder and depressive disorder, NOS.  
Such should be obtained upon remand.  

In contrast, the Board notes that the April 2009 VA 
neurological examiner provided an addendum that "[The 
Veteran] has a diagnosis of PTSD.  If this turns out to be 
[service-connected] then her headaches would certainly be 
aggravated by this."  See the April 2009 addendum to the 
April 2009 VA neurological examination.  As noted above, the 
Board is remanding the Veteran's claim for service connection 
for PTSD.  The claim of entitlement to service connection for 
headaches, also claimed secondary to a chronic mental 
disorder and/or PTSD, is inextricably intertwined with the 
claim for entitlement to service connection for PTSD.  In 
other words, if the Veteran's claim for service connection 
for PTSD is granted is granted or denied, this may impact the 
headaches claim and therefore the claims should be 
adjudicated together.  

The Board further indicates the Veteran informed the 2009 VA 
examiners that she received VA outpatient treatment in 2006 
and 2007 related to her psychiatric disabilities.  These 
records are not currently in the claims folder.  The RO 
should take this opportunity to obtain recent VA outpatient 
treatment records from March 2004 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's medical 
records for treatment of his claimed 
disabilities from the VA Medical Center 
in St. Cloud, Minnesota from March 2004 
to the present. All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

2.  After the above records are obtained, 
to the extent available, ask the VA 
examiner who conducted the April 2009 VA 
psychiatric examination to offer an 
addendum as to whether the Veteran has 
PTSD related to any confirmed in-service 
event.  If the examiner is unavailable, 
then the Veteran should be afforded a new 
VA psychiatric examination.  The claims 
folder, to include a complete copy of 
this REMAND, must be made available to 
the examiner, and the examiner should 
confirm review.  

If a new examination is necessary, all 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any 
signs/indicators or change of behavior or 
performance subsequent to the claimed 
assaults alleged by the Veteran to have 
occurred during active service, and offer 
an opinion as to the clinical 
significance, if any, of such evidence to 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that any in-service 
assault or experiences described by the 
Veteran occurred.  If the examiner 
determines that any claimed in-service 
assault occurred, he or she should make a 
determination as to whether it is at 
least as likely as not that the Veteran's 
PTSD is a result of the alleged 
assault(s).  

Further, if the examiner determines that 
it is less likely as not (less than a 50 
percent probability) that the Veteran 
experienced an in-service personal 
assault, he or she should state whether 
it is at least as likely as not that the 
Veteran's diagnosed PTSD had its onset in 
service or is otherwise etiologically 
related to her active service, to include 
due to the confirmed August 1973 incident 
where the Veteran punched through a glass 
window.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examination cannot provide an 
opinion without resorting to mere 
speculation, such should be stated along 
with rationale for that conclusion.  The 
examiner is further asked to resolve all 
conflicting medical evidence in the 
record, to include the prior VA 
examinations dated 2003, 2004 and 2009 
and the March 2009 private psychological 
examination conducted by Dr. Hoffman.

3.  After the completion of all items 
above, the AMC should schedule the 
Veteran for an appropriate VA examination 
in connection with her claim for service 
connection for headaches, also claimed 
secondary to a chronic mental disorder 
and/or PTSD.  The claims file must be 
made available to the examiner for 
review, and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination and 
opinions.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should opine as to whether any 
diagnosed headache disorder is at least 
as likely as not (i.e., probability of 50 
percent) related to any incident of 
Veteran's service, to include as 
resulting from or aggravated by (beyond 
the natural progression of the disease) 
any service-connected disability.  

A detailed rationale should be provided 
for all opinions, and if it cannot be 
determined whether the Veteran currently 
has a headache disorder that is related 
to her service or a service-connected 
psychiatric disability on a medical 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report, with an 
explanation as to why this is so.  

4.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claim 
remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


